United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-3003
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa.
David Brian Bern,                        *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: April 7, 2004

                                   Filed: May 4, 2004
                                    ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.


       David Bern appeals the district court’s1 judgment entered after a jury found him
guilty of conspiring to distribute 500 grams or more of methamphetamine (mixture)
and to manufacture 5 grams or more of methamphetamine (actual), in violation of 21
U.S.C. §§ 841(a)(1), (b)(1)(A) and (B), and 846. In a brief filed pursuant to Anders


      1
        The Honorable Mark W. Bennett, Chief Judge, United States District Court
for the Northern District of Iowa.
v. California, 386 U.S. 738 (1967), Bern challenges the admission of a gun into
evidence at trial and the imposition of a role enhancement for sentencing purposes.

       Following careful review, we find no abuse of discretion in the district court’s
admission of the gun found by law enforcement officials in a vehicle parked in front
of Bern’s home. See United States v. Johnson, 28 F.3d 1487, 1498 (8th Cir. 1994)
(reviewing for abuse of discretion district court’s decision to admit or exclude
evidence), cert. denied, 513 U.S. 1098 (1995). Bern’s objection centered around the
government’s inability to identify the registered owner of the gun, a fact to which the
parties stipulated. Like the district court, we see no relationship between Bern’s
objection and the gun’s admissibility, and we find no violation of Brady v. Maryland,
373 U.S. 83 (1963).

        Turning to Bern’s sentence, we conclude that the district court did not clearly
err in adjusting Bern’s offense level under the Sentencing Guidelines upward 3 levels
for his role as a manager or supervisor of criminal activity involving 5 or more
participants. See U.S.S.G § 3B1.1(b); United States v. Zimmer, 299 F.3d 710, 723-24
(8th Cir. 2002) (standard of review; manager or supervisor need only have managed
or supervised one other participant of criminal conspiracy), cert. denied, 537 U.S.
1146 (2003).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues. Accordingly, we affirm the judgment of the
district court.
                      ______________________________




                                         -2-